Order granting reaxgument of motion of a judgment debtor to vacate an order directing his examination in supplementary proceedings on the ground that his discharge in bankruptcy had released him from *887the obligation of the debt of the judgments, and on reargument granting the motion to vacate, affirmed, without costs. The discharge in bankruptcy was ;prima facie evidence of the release from liability of the debt evidenced by the judgments, and the judgment creditors made no showing to rebut that presumption. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.